 Case 2:19-cv-01820-JMA Document 19 Filed 05/18/20 Page 1 of 3 PageID #: 994



UNITED STATES DISTRICT COURT                                   For Online Publication Only
                                                                                             FILED
EASTERN DISTRICT OF NEW YORK
                                                                                             CLERK
-------------------------------------------------------X
MICHELLE ANDERSON,                                                               5/18/2020 12:20 pm
                                                                                    U.S. DISTRICT COURT
                          Plaintiff,
                                                                               EASTERN DISTRICT OF NEW YORK
                                                                                    LONG ISLAND OFFICE
        -against-                                               ORDER
                                                                19-cv-1820-JMA
COMMISSIONER OF SOCIAL SECURITY,

                           Defendant.
-------------------------------------------------------X

AZRACK, United States District Judge:

        On March 29, 2019, pro se plaintiff Michelle Anderson (“Plaintiff”) filed a complaint (the

“Complaint”) seeking review of the January 25, 2019 final administrative decision by the

Commissioner of Social Security (the “Commissioner”), reached after an Administrative Law

Judge (an “ALJ”) denied her application for disability insurance benefits on May 10, 2018. (ECF

No. 1.) Plaintiff also moved to proceed -in ----
                                            forma ------
                                                  pauperis and the Court granted her application

on April 16, 2019, issuing a scheduling order. (ECF No. 2; Electronic Order, Apr. 16, 2019.) The

Commissioner served the administrative transcript on Plaintiff in accordance with this scheduling

order, but then moved to extend the briefing schedule, a request which the Court granted. (ECF

Nos. 10, 11; Electronic Order, Sept. 12, 2019.) Pursuant to the amended scheduling order, the

Commissioner’s motion was to be served on or before October 16, 2019; Plaintiff’s opposition

papers were to be served on or before December 16, 2019; and Defendant’s reply was to be served,

and the fully briefed motions together with the administrative transcript were to be filed, on or

before January 15, 2020. (Electronic Order, Sept. 12, 2019.)

        The Commissioner properly served Plaintiff with his motion to dismiss on October 15,

2019. (ECF No. 15.) On January 15, 2020, the Commissioner submitted a letter indicating that



                                                           1
    Case 2:19-cv-01820-JMA Document 19 Filed 05/18/20 Page 2 of 3 PageID #: 995



he had not received Plaintiff’s opposition papers, and that Plaintiff had not otherwise filed any

opposition with the Court. (ECF No. 14.) Plaintiff did not respond to the Commissioner’s letter

or otherwise communicate with the Court. Out of an abundance of caution, the Court issued an

Order providing Plaintiff additional time to file any opposition to the Commissioner’s motion,

directing her to respond by February 28, 2020. (Electronic Order, Jan. 22, 20 (the “January

Order”).) Plaintiff was warned that “failure to comply with this Order may result in dismissal of

this action for failure to prosecute.” (Id.) A copy of the January Order was mailed to Plaintiff at

the address listed on the docket sheet. 1 To date, Plaintiff has not responded to the January Order,

served or filed opposition papers, or otherwise communicated with the Court. 2

         Rule 41(b) provides, “[i]f the plaintiff fails to prosecute or to comply with these rules or a

court order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P.

41(b). The district court also has the inherent power to dismiss a case sua sponte for lack of

prosecution or noncompliance. See Merker v. Rice, 649 F.2d 171, 173–74 (2d Cir. 1981). The

Second Circuit considers five principal factors when reviewing a district court’s order of dismissal

for failure to prosecute:

                  (1) the duration of the plaintiff’s failures, (2) whether plaintiff had
                  received notice that further delays would result in dismissal, (3)
                  whether the defendant is likely to be prejudiced by further delay, (4)
                  whether the district judge has taken care to strike the balance
                  between alleviating court calendar congestion and protecting a
                  party’s right to due process and a fair chance to be heard, and (5)
                  whether the judge has adequately assessed the efficacy of lesser
                  sanctions.

1
  The Court has consistently mailed orders to Plaintiff at the address listed on the docket sheet. None of these mailings
have been returned as undeliverable.
2
  According to the January Order, if Plaintiff filed any opposition papers, the Commissioner was directed to serve his
reply, and file it on the docket, together with the administrative transcript, by March 27, 2020. Although Plaintiff did
not file any opposition papers, the Commissioner filed the administrative transcript on ECF and asked the Court to
waive the courtesy copy requirement considering the current public health emergency. (ECF Nos. 17, 18.) As the
Court is dismissing this case for failure to prosecute, the Commissioner need not provide any courtesy copies to the
Court.

                                                           2
 Case 2:19-cv-01820-JMA Document 19 Filed 05/18/20 Page 3 of 3 PageID #: 996



Shannon v. Gen. Elec. Co., 186 F.3d 186, 193–94 (2d Cir. 1999) (quoting Nita v. Conn. Dep’t of

Envtl. Prot., 16 F.3d 482, 485 (2d Cir. 1994)). Generally, no single factor is dispositive. Id. at

194. These factors also apply in actions brought for judicial review of the final decision of the

Commissioner of Social Security. See, e.g., Bonnette v. Comm’r of Soc. Sec., No. 16-CV-6398,

2018 WL 6173434 (E.D.N.Y. Nov. 26, 2018).

       Here, Plaintiff has failed to file an opposition to the Commissioner’s motion, respond to

the Court’s January Order, or otherwise communicate with the Court since commencing this action

in March 2019. Plaintiff has received ample warning that failure to comply with the January Order

and actively prosecute her case could lead to dismissal for failure to prosecute. Plaintiff’s failure

to comply constitutes grounds for dismissal. Accordingly, this case is dismissed for failure to

prosecute and noncompliance. The Clerk of Court is respectfully directed to close this case and

mail a copy of this Order to the pro se plaintiff at her last known address.

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that -in ----
                                                                       forma ------
                                                                             pauperis status for the

purpose of an appeal from this Order would not be taken in good faith and therefore in forma

pauperis status is denied. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

Dated: May 18, 2020
       Central Islip, New York


                                                              /s/ (JMA)          _
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
